DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites "se.nsing" in line 6. It is suggested to replace "se.nsing" with --sensing-- in order to fix a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "The bulk refill system of claim 2" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 12-20 are allowed. Claim 1 would be allowable if rewritten or amended to overcome the claim objection(s) set forth in this Office action. Claims 2-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1-11, the prior art fails to teach or render obvious a bulk refill system, particularly including a sensor for sensing an increase in light in the container; and wherein the refill controller transmits a signal to allow an electronically controllable valve to open if the refill controller has not received one or more signals indicative of an increase in light. It is noted that the related McNulty et al. (US 2016/0184851) reference discloses a system which senses valid material within the container (i.e. chlorine based brightener being present in the refill material, see paragraphs 21 and 22), rather than detecting whether a container sealed from the outside environment has had an increase in light in the refill container as claimed. It is noted that the related Knepler (US 2004/0011807) reference teaches a system for detecting light within a container for determining the level of powder within the container (see paragraph 28), where when powder is present there is an increase current output caused by more light. However, Knepler is silent to the teaching of wherein the refill controller transmits a signal to allow an electronically controllable valve to open if the refill controller has not received one or more signals indicative of an increase in light as claimed. In the Knepler reference, an increase of light is beneficial for dispensing, being an indication of an appropriate powder level (see paragraph 29). Regarding claims 12-16, the prior art fails to teach or render obvious a bulk refill system, particularly including a sensor for sensing the container has been breached, wherein the sensor senses one of an increase in light in the container, vibration, noise or shock; and wherein the refill controller transmits a signal to allow an electronically controllable valve to open if the refill controller has not received one or more signals indicative of a breach. Regarding claims 17-20, the prior art fails to teach or render obvious a method for controlling fluid flow to a dispensing system, particularly including a sensor for sensing the container has been breached; a conduit between the inlet port and the dispensing container including an electronically controllable valve; and the step of receiving a signal from the refill communications circuitry by the dispenser communications circuitry; causing the electronically controlled valve to open if the signal is indicative of the refill container not having been breached and not causing the electronically controlled valve to open if the signal is indicative of the refill container having been breached
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knepler (US 2004/0011807) shows another refill system (discussed above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754